Citation Nr: 1042990	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a mortar fragments wound to the right lower 
extremity with damage to muscle groups X and XII and minimal 
deformity, status post fractured right tibia.

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a mortar fragments wound to the right lower 
extremity status post peroneal laceration with residual numbness, 
peroneal nerve distribution.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The issue of entitlement to service connection for TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's injury to muscle groups X and XII is already 
assigned the maximum schedular rating, and the Veteran does not 
meet the criteria for an extraschedular evaluation.  

2.  The Veteran's peroneal nerve disability is of mild, rather 
than moderate severity.  

3.  The Veteran has scars on his right lower extremity due to his 
service connected disability.  

4.  The Veteran has arthritic changes to his tibia.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 30 for residuals of mortar fragments wound to the right lower 
extremity with damage to muscle groups X and XII and minimal 
deformity, status post fractured right tibia, has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.7, 4.14, 4.21, 4.40, 4.55, 4.56, 4.73, Diagnostic Codes 
(DCs) 5311-5318 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for residuals of a mortar fragments wound to the right lower 
extremity status post peroneal laceration with residual numbness, 
peroneal nerve distribution have not been met.  8 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8521 (2010).

3.  The criteria for entitlement to service connection for scars 
from a mortar wound to the right lower extremity have been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  

4.  The criteria for entitlement to service connection for 
arthritis of the right tibia have been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions. 38 C.F.R. § 4.55(a) (2010).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 3 muscle groups for the 
forearm and hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 through 5312); 
6 muscle groups for the pelvic girdle and thigh (diagnostic codes 
5313 through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) 
(2010).

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2010).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings. 38 C.F.R. § 
4.56(d) (2010).  The Court, citing Robertson v. Brown, 5 Vet. 
App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without 
debridement or infection.  Records of the injury are demonstrated 
by a superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs or 
symptoms of muscle disability.  The objective findings would 
include a minimal scar, but no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R.  
§ 4.56(d) (2010).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id.  A moderately severe disability of the 
muscles is characterized by evidence of a through and through or 
deep penetrating wound by a high velocity missile of small size 
or a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade should 
be considered.  Records in the file of consistent complaints of 
cardinal symptoms of muscle wounds should also be noted.  
Evidence of unemployability due to an inability to keep up with 
work requirements may be considered.  Objective findings should 
include relatively large entrance and (if present) exit scars so 
situated as to indicate the track of a missile through important 
muscle groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound side 
may be considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or moderately 
severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
Palpation shows moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in wound area.  Muscles 
do not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) Atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Injuries to muscle group X are rated under Diagnostic Code 5310, 
which encompasses the plantar and dorsal intrinsic muscles of the 
foot, and their functions include movements of the forefoot and 
toes and propulsion thrust in walking. Diagnostic Code 5312, 
which is the diagnostic code under which the Veteran is currently 
rated, addresses Muscle Group XII, which include tibialis 
anterior, extensor digitorum longus, extensor hallucis longus, 
and peroneus tertius.  The function of Group XII muscles is 
dorsiflexion; extension of toes; and stabilization of arch.  As 
discusses above, under these diagnostic codes, a non compensable 
(0 percent) disability is assigned for slight impairment, a 10 
percent disability rating is assigned for moderate impairment, a 
20 percent disability rating is assigned for moderately severe 
impairment, and a 30 percent disability rating is assigned for 
severe impairment.  

The Veteran's residuals of a peroneal nerve laceration have been 
rated by the applicable diagnostic code provisions providing the 
rating criteria for disabilities of the external popliteal 
(common peroneal) nerve, Diagnostic Code 8521.  Under these 
diagnostic code provisions, neuralgia, neuritis, or mild 
incomplete paralysis warrant a 10 percent disability rating.  
Moderate incomplete paralysis warrants a 20 percent disability 
rating, and severe incomplete paralysis warrants a 30 percent 
disability rating.  Complete paralysis; foot drop and slight 
droop of the first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of the proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes; warrant a 40 percent 
disability rating.  See Diagnostic Codes 8521, 8621, 8721.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to a varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran has submitted private treatment records from Dr. 
R.N..  Treatment notes from March and April 2005 document 
complaints of pain in the right lower extremity secondary to a 
mortar injury in service.  They also note that the Veteran's has 
been unemployed for a year or two.  

In an April 2005 treatment note, Dr. R.N. comments on the 
Veteran's lack of interest in rehabilitation and recovery and his 
unwillingness to participate in physical therapy for his right 
leg and ankle.  

The Veteran was afforded a VA examination in August 2005.  The 
Veteran complained of pain, weakness, numbness, and tingling in 
the right lower extremity.  He reported that he could not stand 
or walk for more than two hours, has difficulty squatting, 
running, or jumping, and occasionally trips over his right foot.  
He stated that he cannot keep up with his normal work 
requirements because his job involves walking long distances and 
that he has only been working intermittently.  

On examination, the examiner noted multiple scars on the 
Veteran's right lower leg with some adherence and 
hyperpigmentation, but no tenderness, disfigurement, ulceration, 
instability, tissue loss, Keloid formation, hypopigmentation, or 
abnormal texture.  

The Veteran's posture and gait were within normal limits.  There 
was a muscle wound affecting muscle groups X and XII.  There was 
adherence of the underlying structure with no intermuscular 
scarring and no adhesion to the bone.  Palpation revealed loss of 
muscle substance.  There was evidence of diminished strength and 
endurance.  There was no muscle herniation and the muscle injury 
did not involve any tendons, bones, joints, or nerve damage.  
Range of motion of the knees and ankles were within normal limits 
with no additional limitation due to pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive testing.  
Motor and sensory function were abnormal in the right lower 
extremity.  

An x-ray showed an old healed fracture to the tibia with minimal 
residual deformity.  

The Veteran was diagnosed with status post fracture of the right 
tibia with minimal deformity and status post peroneal nerve 
laceration with residual weakness and numbness in the peroneal 
nerve distribution.

In April 2009, the Veteran submitted an additional treatment note 
from Dr. R.N.  Dr. R.N. noted that he had last seen the Veteran 
in January 2009, but before that had not seen the Veteran since 
April 2005.  He stated the Veteran had come seeking assistance 
with his claim for VA benefits.  

He concluded that the Veteran's right lower extremity was 
unchanged from previous visits.  

In June 2009, the Veteran was afforded another VA examination of 
his service connected disabilities.  The Veteran continued to 
complain of pain, weakness, numbness, tingling, fatiguability, 
and incoordination in the right leg and foot which made it 
difficult to walk, drive, stand or perform other weight bearing 
activities for a long period of time.  He reported that sometimes 
he was unable to lift up his foot and often trips over small 
objects.

On examination, the examiner noted the presence of a scar on the 
Veteran's right lower leg.  The Veteran's posture and gait were 
normal there was no evidence of abnormal weight bearing.  No loss 
of deep fascia or muscle substance was noted on palpation.  There 
was no impairment of muscle tone, muscle wound, or muscle 
herniation.  There was no evidence of lowered endurance or 
incoordination.  Strength was slightly diminished in the right 
lower extremity.  Range of motion of both the knee and ankle were 
normal even after repetitive testing, with no evidence of 
disability in either joint.  The Veteran's foot and Achilles 
tendon were also normal.  Sensory and motor functions were within 
normal limits with no evidence of peripheral nerve involvement.  
An x-ray of the right tibia showed an old healed fracture of the 
tibia shaft with residual cortical thickening and minimal 
osteoarthritc changes.  

The examiner did not change the Veteran's established diagnosis 
but stated that the Veteran's conditions were asymptomatic at the 
time of the exam, providing highly probative evidence against 
this claim.   

Muscle Group Injury

Regarding the Veteran's increased rating claim for his injuries 
to muscle groups X and XII, the Veteran is already in receipt of 
the maximum schedular rating available for this disability.  
Therefore, his claim for an increased schedular rating must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

While the Board notes two muscle groups are involved in the 
Veteran's current disability, under the anti-pyramiding provision 
of 38 C.F.R. § 4.14, the evaluation of the "same disability" 
or, more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), the Court held that, for purposes of 
determining whether the Veteran is entitled to separate ratings 
for different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other two conditions.

Here, as both muscle group X and muscle group XII affect the 
lower leg and foot, granting a separate disability rating under 
both Diagnostic Codes 5310 and 5312 would result in the Veteran 
being compensated twice for the same symptoms.  

Accordingly, a disability rating in excess of 30 percent for 
residuals of a mortar fragments wound to the right lower 
extremity with damage to muscle groups X and XII and minimal 
deformity, status post fractured right tibia is not warranted.  
The post-service medical records, including the records provide 
by the Veteran himself, provide evidence against a higher 
evaluation on any basis for the muscle wound.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Peroneal Nerve Laceration

Regarding the Veteran's peroneal nerve disability, the Board 
finds that the Veteran's disability is more appropriately rated 
as mild, rather than moderate or severe.  While the Veteran has 
complained of pain, weakness, numbness, and tingling in the right 
lower extremity, and the August 2005 VA examiner did note some 
diminished sensory function, at the Veteran's June 2009 VA 
examination, sensation was intact to the right lower extremity, 
the examiner found no evidence of peripheral nerve involvement, 
and the Veteran's peroneal nerve disability was described as 
asymptomatic.  

The Veteran's subjective complaints of pain and numbness are 
recognized as competent evidence; however, the Board finds that 
the Veteran's assertions regarding the severity of his complaints 
are outweighed by the post-service medical records, which clearly 
provide evidence against this claim.  For example, it appears 
that the Veteran has sought medical treatment from his primary 
care physician less than half a dozen times over the past five 
years with the primary objective of obtaining assistance with his 
claim for VA benefits, his doctor has noted the Veteran's lack of 
interest in rehabilitation or recovery, and the evaluations of 
the disability have (overall) indicated the minimal nature of the 
problem.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Federal Circuit has also provided that "the Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc."  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  
Similarly, the Veterans Court has stated that "The credibility 
of a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Here, the Board finds that the Veteran's obvious interest in 
obtaining VA compensation, coupled with the absence of consistent 
medical treatment and the Veteran's rejection of rehabilitative 
treatments that might alleviate the symptoms of his disabilities, 
undermines the Veteran's credibility as it relates to the nature 
and severity of his symptoms.  The Board must find the objective 
medical evidence of record to be more probative concerning the 
severity of the Veteran's peroneal nerve disability than the 
Veteran's testimony.  As the objective evidence of such a 
disability is minimal, the Board finds entitlement to a 
disability rating in excess of 10 percent is not warranted for 
residuals of a mortar fragments wound to the right lower 
extremity status post peroneal laceration with residual numbness, 
peroneal nerve distribution.   The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Additional Disabilities

While the Board has determined that a higher disability is not 
warranted for either of the Veteran's service connected 
disabilities, the Board notes that there is evidence that the 
Veteran's suffers from additional disabilities related to the 
mortar injury he sustained in service.  

First, both VA examination reports note that the Veteran has 
scars on his right lower extremity.  Secondly, the June 2009 VA 
examination report noted evidence of arthritic changes to the 
Veteran's right tibia, which he fractured in service.  
Accordingly, the Board finds that service connection should be 
granted for the Veteran's scars that are the result of mortar 
fragment injuries or the treatment thereof, as well as for 
arthritis of the right tibia.  

The Board makes no determination at this time regarding the 
appropriate evaluation of these disabilities, as this issue is 
not before the Board at this time.  

Extraschedular Rating

Finally, the Board has considered whether the Veteran's 
disabilities warrant referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  The 
Veteran's reports symptoms are not so exceptional or unusual a 
disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in June 2005 and July 2008.  These letters informed 
the Veteran of what evidence was required to establish his 
service connection claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.

However, some of these notice letters were not provided to the 
Veteran prior to the initial unfavorable decision on the claim by 
the RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).

Although the July 2008 notice letter not sent before the initial 
RO decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of supplemental statements 
of the case issued in April and September 2009.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  However, although the issue 
before the Board is whether the Veteran's service connected 
disabilities are properly rated, the appeal arises from a grant 
of entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating assigned 
for a disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).  Regardless, the Veteran was provided with 
Vazquez-Flores notice in July 2008.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as private treatment records.  The Veteran was also afforded 
VA examinations in August 2005 and June 2009.  These examinations 
were based upon review of the claims folder, and thoroughly 
discusses the nature and severity of the Veteran's disability as 
well as the functional impairments resulting therefrom.  The 
examination reports are adequate for rating purposes.  See 
38 C.F.R. § 4.2.  Since the Veteran's last examination in June 
2009, there is no lay or medical evidence suggesting an increased 
severity of disability.  As such, additional examination is not 
warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board notes that in a September 2009 statement, the Veteran 
complained about the duration and thoroughness of his June 2009 
VA examination.  However, the examiner's report is extremely 
detailed and thorough and the Board find that it is adequate for 
rating purposes.  Further, the findings are very similar to those 
of his private medical doctor. 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to a disability rating in excess of 30 percent for 
residuals of a mortar wound to the right lower extremity with 
damage to muscle groups X and XII and minimal deformity, status 
post fractured right tibia is denied.  

Entitlement to a disability rating in excess of 10 percent for 
residuals of a mortar wound to the right lower extremity status 
post peroneal laceration with residual numbness, peroneal nerve 
distribution is denied.  

Entitlement to service connection for scars due to a service 
connected mortar wound to the right lower extremity is granted.  

Entitlement to service connection for arthritis of the right 
tibia is granted.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, as part of a 
claim for increased compensation.  Thus, although the issue of 
TDIU was not addressed by the RO, the Board will address whether 
the Veteran has been entitled to TDIU for any time during the 
appeal period.  The Board has listed the TDIU issue as a separate 
claim for administrative purposes. 

There is evidence of record that the Veteran's service connected 
disabilities interfered with his ability to perform his previous 
job and that he is currently unemployed.  However, it appears 
that the Veteran has a number of serious non-service connected 
medical problems, in addition to his service connected 
disabilities.  Accordingly, a remand is necessary to afford the 
Veteran a VA examination to determine whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's 
service connected disabilities alone, without considering the 
effects of the Veteran's non-service connected medical 
conditions, prevent him from finding or maintaining substantially 
gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination of his service connected 
disabilities.  The examiner should note any 
functional impairment caused by the Veteran's 
disabilities, including a full description of 
the effects of his disabilities upon his 
ordinary activities, if any.

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
service connected disabilities alone, 
without regard to any non-service 
connected health problems, render the 
Veteran unable to find and maintain 
substantially gainful employment.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed. 

2.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review (if needed).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


